Citation Nr: 0626899	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
unappealed rating action in July 2001 which initially 
assigned a 10 percent schedular disability rating under 
Diagnostic Code 6260 for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of active service during World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which determined that there was 
not CUE in the unappealed July 2001 rating action which 
initially assigned a 10 percent schedular disability rating 
under Diagnostic Code 6260 for tinnitus.  The appellant, 
through his representative, has argued that the RO committed 
CUE because of the failure to assign a separate 10 percent 
evaluation for each ear for tinnitus.  


FINDING OF FACT

The unappealed July 2001 rating decision which assigned a 
10 percent initial schedular rating for bilateral tinnitus 
was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The unappealed July 2001 rating decision which assigned a 
10 percent initial schedular rating for both ears for 
bilateral tinnitus was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to the instant claim of CUE.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the U.S. Court of 
Appeals for Veterans Claims (Court) explained that in order 
for CUE to exist: (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel, 6 Vet. 
App. at 245 (1994) (quoting Russell, supra).  See Bustos v. 
West, 179 F.3d 1378, 1381 (1999) (to prove the existence of 
CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must 
show that an outcome-determinative error occurred, that is, 
an error that would manifestly change the outcome of a prior 
decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).

In light of the foregoing, the claimant must argue that 
either the correct facts were not considered by the RO or 
that applicable laws and regulations were not correctly 
applied in the rating decision at issue.  Such a 
determination must be based on the record and the law that 
existed at the time of that rating decision.  See Eddy, 
9 Vet. App. 52 (1996).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

By unappealed rating decision dated in July 2001, service 
connection was established for tinnitus and an initial 
10 percent schedular disability rating was assigned under 
Diagnostic Code 6260, effective from the date of claim.  

The veteran contends that there was CUE in the final July 
2001 rating decision which assigned a 10 percent schedular 
disability rating for bilateral tinnitus.  The veteran, 
through his representative, asserts that he should have been 
granted separate 10 percent ratings for each ear.  The 
veteran argues that Diagnostic Code 6260 was misapplied and 
that separate ratings were permissible.  The veteran has not 
argued, nor does the evidence demonstrate, that 
extraschedular consideration was appropriate at this time.  

Tinnitus is evaluated under Diagnostic Code 6260 of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  At the time that the veteran was assigned a 
compensable rating for bilateral tinnitus and at the present 
time, this diagnostic code has provided a 10 percent rating 
for bilateral tinnitus.  It has not provided for separate 
ratings for each ear, despite the veteran's arguments that 
Diagnostic Code 6260 was misapplied and that separate ratings 
were permissible.  

While the Rating Schedule does provide for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically did not address the "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one or both ears and may have separate complications 
when bilateral.  Tinnitus, on the other hand, has been 
defined by the Court as a ringing, buzzing noise in the ears.  
See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus, either tinnitus is 
present or it isn't; and a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
Diagnostic Code 6260 provides for a maximum 10 percent rating 
for recurrent tinnitus, whether perceived as unilateral or 
bilateral.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  At the time that the veteran was initially rated 
10 percent disabled for bilateral tinnitus, there was no 
statutory, regulatory, or case authority which required VA to 
assign a 10 percent schedular rating for tinnitus for each 
ear, for a total of 20 percent.  

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent schedular 
disability rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  Thus, the Court, in essence, agreed with the 
contentions advanced on behalf of the appellant in this 
appeal.  

However, VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10 percent for 
tinnitus, as does the current version of Diagnostic Code 
6260.  As such, there was no misapplication of Diagnostic 
Code 6260, and no CUE in the otherwise final July 2001 rating 
decision.  

Accordingly, there was no CUE in the unappealed July 2001 
rating decision which assigned a 10 percent initial schedular 
rating for bilateral tinnitus; the appeal is therefore 
denied.  


ORDER

In the absence of CUE in the July 2001 rating decision which 
initially assigned a 10 percent schedular disability rating 
for bilateral tinnitus, the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


